PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/664,849
Filing Date: 26 Oct 2019
Appellant(s): Coifman et al. 



__________________
Kristina M. Castellan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/02/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/31/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


A.	Claims 1-3, 6-12 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the law of nature/natural phenomenon judicial exception without significantly more. The claims recite the judicial exception of the law of nature of the dilution of a non-aqueous, water-miscible solvent in the tissue, thus precipitating a “substance of interest” which is soluble in the non-aqueous, water-miscible solvent in the tissue when administered in the non-aqueous, water-miscible solvent.   The water-miscible property of the solvent is used to administer a substance of interest to a target tissue, which is the end result of the process. The claims do not recite the specific treatment or prophylaxis of a disease or medical condition, nor do they require that the substance of interest interacts with the tissue in any particular way.  The judicial exception of precipitating a water insoluble “substance of interest” into tissue by administering a water insoluble substance which is soluble in a pharmaceutically acceptable non-aqueous, water-miscible solvent (such as ethanol) to a patient’s target tissue (including by injection and transdermal application) such that the substance precipitates in the tissue when the non-aqueous, water-miscible solvent is diluted in the tissue is not integrated into a practical application because the recitation of the substance of interest being modified or synthesized is irrelevant to the law of nature which is the subject of the claims.  The claims are directed to using the chemical properties of the substance and the solvent to deposit the substance in the tissues.  The substance itself is only limited through the recitation of its solubility characteristics and not by any function of the substance, including whether or not the substance can treat any disease or medical condition. These elements do not impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited in the claims other than generalized terms for the substance of interest being modified, natural, synthetic, derivative or an allergen, antigen or autologous antigen; the solution being pharmaceutically acceptable, ethanol or a homogenous solution; and the route of administration being injection, intramuscular injection and topical.  The invention is explicitly directed to a law of nature/natural phenomenon as evidenced by pages 8-10 of Applicant’s response filed on 04/26/2021:
“Applicant respectfully submits that the present invention is not a biology invention, as it has zero reliance on any of the biological properties of the substances to which it applies. Rather, it is a physical chemistry invention. The field of the invention is not biology. Solubility is solubility independent of the substance and independent of the target tissue. The principals of physical chemistry exploited by this invention are the same and are equally operative whether a substance of interest is injected into muscle in any pharmaceutically acceptable water-miscible solvent or transported across the epidermal barrier in the only such solvent capable of transporting solutes across physiological membranes. 
The present invention is the never before deliberately used exploitation of the physical chemistry of solubility to precipitate particles of ANY selected substance of interest that has the requisite solubility properties, in ANY selected target tissue of interest. It encompasses the delivery by precipitation of ANY such substance to ANY selected tissue, by delivering said substance of interest to said target tissue of interest in the form of a solution in a pharmaceutically acceptable water-miscible solvent (of which there are currently three for which human-8- administration in small volumes meet the criteria of pharmaceutical acceptability), by ANY means capable of delivering said solution to a location or locations within the target tissue in which the solution will be diluted by the water content of the tissue, precipitating particles of said substance in locations in which they will remain for sufficient time to begin to implement the process(es) for which purpose(s) they were administered. "Within" means locations unmeasurably close to the margins of the tissue of interest if the intended action of said substance depends on interaction with cells, structures or substances within; but not outside of said target tissue. An example would be that topical application of a solution in ethanol to the surface of the skin would NOT be included in the present invention because ethanol applied topically to the skin is not capable of carrying a dissolved solute INTO the body of the epidermis or dermis where it could interact with internal cells, structures or substances INTERNAL to the tissue of the skin. Conversely, topical application of a solution in ethanol to mucus membranes such as those of the nose WOULD be encompassed within the scope of the requested patent protection because topically applied ethanol is capable of sufficient absorption across mucosal membranes to be diluted by the water content of those tissues precipitating particles of solute in locations in which they ARE able to interact with internal cells, structures and/or substances. 
The present invention comprises exploitation of the physical chemistry of solubility and is applicable to ANY combination of substance, solvent, tissue and method of delivery that will resulting in precipitation of particles of said substance in location(s) in which they can either interact with cells, structures or other substances internal to the recipient tissue or else perform any other intended function that depends on their presence in particulate form within the tissue to which they may be delivered. 
One can take what the present inventor discovered about the ability of a substance that naturally has a specific set of solubility properties to populate a volume of a target tissue with particles of a desired size range by precipitation in situ and develop a method to similarly populate the volume of any target tissue with a sufficient content of available tissue water, with any substance of interest with which one cannot in its native state similarly populate a target tissue of interest but with which one can do that by coupling it with solubility-modifying residues to give such a substance of interest the necessary solubility properties. The present invention-9- works by modifying the physical chemistry of the designated substance and has nothing to do with its biology. 
Because the present invention is a physical chemistry invention, after one has been guided by the present disclosure to achieve the required solubility properties discovered by the Examiner, the guidance to do this makes modifications of substances of interest, for example by adding solubility-modifying residues which is well known and easily achievable by those skilled in the art, predictable. Accordingly, disclosure of each synthesized or modified substance of interest, is not required to enable the present invention. 

	Applicant has detailed in their 04/26/2021 response that the claimed invention is simply applying a physical chemistry law of nature.  As such, the recited method is directed to law of nature/natural phenomenon judicial exception without significantly more and claims 1-3, 6-12 and 15-18 are not patent eligible. 


B.	Claims 1-3, 6-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitations in claims 1, 9, 10 and 18 of “modified or synthesized substance of interest” “wherein said substance of interest does not occur in nature in an unmodified and unsynthesized form with solubility properties of being insoluble in water but sufficiently soluble in a pharmaceutically acceptable, water-miscible non-aqueous solvent”; “which is modified from a substance’s original form to impart solubility properties not present in an original unmodified form of the substance or a synthesized substance that is synthesized in such a way to confer solubility properties not present in a natural form of the substance; but has been either modified or synthesized to give it the requisite solubility properties”; “modified allergens” “modified and natural synthetic allergens”, “modified tumor antigens” and “modified or synthesized natural or recombinant autologous antigens and their derivatives” are indefinite.    What is or is not modified, synthesized or natural is unclear and indefinite.  A natural and a synthesized substance can be identical and a substance can be both natural and “modified” compared to another substance.  A natural synthetic allergen and a synthesized natural allergen make no sense.  None of these recitations give any indication what is encompassed by the terms and one of ordinary skill in the art would not know if a particular substance of interest is encompassed by any of these recitations.   
In order to practice the invention commensurate in scope with the claims one of ordinary skill in the art would need to determine the solubility properties of every naturally occurring substance, which is a genus which is ever-changing and can never be characterized.  The recitations are also indefinite because their frame of reference depends on a molecule that is not the molecule that is claimed.  For example, an allergen X with a particular protein sequence can be discovered which is soluble in water and insoluble in a water-miscible solvent.  A scientist can modify one or more amino acids of that protein to alter the solubility of the allergen to produce allergen Y which is insoluble in water and soluble in water-miscible non-aqueous solvent.  At a later date it is discovered that there is a naturally occurring allergen Y that is identical to man-made allergen Y.  Man-made allergen Y is modified as compared to allergen X, but it is not modified as compared to naturally occurring allergen Y.  With only the knowledge of allergen X, allergen Y would seemingly be encompassed by the claim recitations, but it would not be encompassed because allergen Y is actually naturally occurring and unmodified.    Allergen Y easily reads on a denatured protein which is discovered to occur in nature.  The same could be said for proteins which aggregate naturally.   Nature is constantly evolving and being discovered. 
The recitation of “modified tumor antigens” in claim 9 encompasses all known and unknown as yet undiscovered tumor antigens.  This recitation encompasses determining which of those tumor antigens are soluble in water and not sufficiently soluble in any water-miscible aqueous solvent of interest and then modifying or synthesizing the substances which are soluble in water and aren’t soluble in a given water-miscible aqueous solvent.  These tumor antigens can be “modified” or “synthesized” in any way such that the end product is a modified tumor antigens that is insoluble in water and soluble in a given water-miscible aqueous solvent.   This recitation is indefinite and not readily understandable because the recitation encompasses an unknowable and unlimited genus of molecules.  

As such, the genus of recited molecules depends upon modifying an uncharacterized genus of molecules and modifying them in an unlimited number of ways and these recitations make the claim recitations indefinite.  The claims should be amended to recite actual substances with known structures.  

C.	Claims 1-3, 6-12 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Appellant is not enabled for “modified or synthesized substance of interest” “wherein said substance of interest does not occur in nature in an unmodified and unsynthesized form with solubility properties of being insoluble in water but sufficiently soluble in a pharmaceutically acceptable, water-miscible non-aqueous solvent”; “which is modified from a substance’s original form to impart solubility properties not present in an original unmodified form of the substance or a synthesized substance that is synthesized in such a way to confer solubility properties not present in a natural form of the substance; but has been either modified or synthesized to give it the requisite solubility properties”; “modified allergens” “modified and natural synthetic allergens”, “modified tumor antigens” and “modified or synthesized natural or recombinant autologous antigens and their derivatives”.
The specification discloses a peanut allergen allergoid and a nucleic acid having these characteristics, but none were produced in the specification. The specification does not disclose the genus of “substances of interest” recited in the claims. While discoveries may allow the development of screening assays to identify substance candidates, the actual products, the test substances themselves, have not yet been developed. The instant claims are designed to cover the genus of substances and the use of them, prior to identification of the substances themselves. The specification has to teach how to make and use the invention, not how to screen to identify the invention. Until the time when such substances are found, one skill in the art cannot make them and use them. The Examiner directs the Applicant attention to University of Rochester v G D Searle Inc., (69 USPQ2d 1886 (Fed. Cir. 2004), the court held that claims to undiscovered Cox-2 inhibitors such as Celebrex were held to be invalid in patent that was based on the discovery of molecules and processes in Cox-2 pathway. Further, in Housey Pharmaceutical v AstraZeneca, 70 USPQ2d 1641 (Fed. Cir. 2004), the Federal Circuit affirmed the district court's broad claim construction of "inhibitor or activator of a protein" and affirmed that the patents were invalid and not infringed. 
It remains the Examiner’s position that recitations in claims 1, 9, 10 and 18 of “modified or synthesized substance of interest” “wherein said substance of interest does not occur in nature in an unmodified and unsynthesized form with solubility properties of being insoluble in water but sufficiently soluble in a pharmaceutically acceptable, water-miscible non-aqueous solvent”; “which is modified from a substance’s original form to impart solubility properties not present in an original unmodified form of the substance or a synthesized substance that is synthesized in such a way to confer solubility properties not present in a natural form of the substance; but has been either modified or synthesized to give it the requisite solubility properties”; “modified allergens” “modified and natural synthetic allergens”, “modified tumor antigens” and “modified or synthesized natural or recombinant autologous antigens and their derivatives” are not enabled.   
One of ordinary skill in the art would not be able to make and use the invention commensurate in scope in the claims because one or ordinary skill in the art would no know what is or is not modified, synthesized or natural.  A natural and a synthesized substance can be identical a substance can be both natural and “modified” compared to another substance.  A natural synthetic allergen and a synthesized natural allergen make no sense.  None of these recitations give any indication what is encompassed by the terms and one of ordinary skill in the art would not know if a particular substance of interest is encompassed by any of these recitations such that they could be made and used.   The claims should be amended to recite actual compounds with structures
In order to practice the invention commensurate in scope with the claims one of ordinary skill in the art would need to know the solubility properties of every naturally occurring substance, which is a genus which is ever-changing and can never be characterized.  
The recitations in claim 9 including “modified tumor antigens” encompasses all known and unknown as yet undiscovered tumor antigens.  This recitation encompasses determining which of those tumor antigens are soluble in water and not sufficiently soluble in any water-miscible aqueous solvent of interest and then modifying or synthesizing the substances which are soluble in water and aren’t soluble in a given water-miscible aqueous solvent.  These tumor antigens can be “modified” or “synthesized” in any way such that the end product is a modified tumor antigens that is insoluble in water and soluble in a given water-miscible aqueous solvent.     These recitations encompassing an unknowable and unlimited genus of molecules.  
Furthermore, the recitations are not enabled because they depend on a molecule that is not the molecule that is claimed.  For example, an allergen X with a particular protein sequence can be discovered which is soluble in water and insoluble in a water-miscible solvent.  A scientist can modify one or more amino acids of that protein to alter the solubility of the allergen to produce allergen Y which is insoluble in water and soluble in water-miscible non-aqueous solvent.  At a later date it is discovered that there is a naturally occurring allergen Y that is identical to man-made allergen Y.  Man-made allergen Y is modified as compared to allergen X, but it is not modified as compared to naturally occurring allergen Y.  With only the knowledge of allergen X, allergen Y would seemingly be encompassed by the claim recitations, but it would not be encompassed because allergen Y is actually naturally occurring and unmodified.    
As such, the genus of recited molecules depends upon modifying an uncharacterized genus of molecules and modifying them in an unlimited number of ways to make the molecules insoluble in water and soluble in a given water-miscible non-aqueous solvent.  
[0036] Solubility can be modified by the use of coupling reagents that alter the boundary layer energy balance between the surface of the substance-of-interest and hydrophilic and hydrophobic microenvironments without changing its underlying chemical structure. The purpose of this principle is to minimize the risk of a coupling reaction made for the purpose of achieving the solubility properties needed for tissue delivery by precipitation from adversely affecting the ability of the modified substance from performing its intended function after tissue delivery by precipitation. Some coupling reactions will inevitably impact certain functions of many coupled substances. By providing a variety of coupling reagents that achieve the same solubility change but do so by binding to different reactive sites on a substance to be modified, however, provided herein are ways to meet the solubility goals of the present invention that avoid disrupting critical functions for many even if not all potential substances of interest. 
[0037] Alternatively and/or supplementally, solubility can be modified by synthesizing modified versions of substances of interest that either already incorporate solubility-modifying hydrophobic surfaces or that have additional or preferential binding sites for solubility-modifying coupling reagents. 
[0049] Accordingly, in view of the above, the present application is directed to expanding the range of substances capable of being delivered to designated target tissues by precipitation from pharmaceutically acceptable water-miscible solvents to substances that do not innately have the requisite solubility properties as they exist in nature. These properties can be conferred by either chemical modification or by synthesis of non-natural molecular forms specifically designed to have the properties of being insoluble in water but sufficiently soluble in a pharmaceutically acceptable water-miscible solvent to be able to deliver effective the doses by precipitation in effective ranges of particle size upon administration to designated target tissues. The modified or synthesized substance of interest must be soluble in a pharmaceutically acceptable, water-miscible solvent but insoluble in tissue fluids of the target tissue of interest; and the pharmaceutically acceptable solvent must be freely miscible with the tissue fluids of the target tissue of interest. 
[0108] As previously indicated, the solubility properties of the present composition are of utmost importance in preparing a suitable formulation. Thus, compositions of the present invention may include the addition of adsorbents and/or coupling of side chains to a substance of interest, such as allergens or allergoids, to confer appropriate solubility properties. According to example embodiments, the at least one modified or synthesized water-insoluble active ingredient must be soluble in the pharmaceutically acceptable water-miscible in which it is intended to be administered and it must be able to precipitate in a non-liquid target tissue upon administration Additionally, the present application is intended to include other physical or chemical modifications known to those skilled in the art or that may be discovered in the future to alter the solubility properties of candidate substances-if-interest &/or their derivatives in view of the present disclosure. Tyrosine adsorption is an example of a non-covalent modification capable of changing the solubility properties of certain proteins including certain protein allergens. 
[0124] As indicated above, the allergen, may include genetically modified recombinant allergens. Other classes of allergens may be compatible with different methods to achieve the solubility properties needed for this method of vaccine delivery. In particular, recombinant allergens may include allergens manufactured by transferring the gene for the protein to be manufactured into a strain of yeast or bacteria that then produces it in culture. Up to this point there are no known genetically modified recombinant allergens with the solubility properties needed for the vaccine delivery system provided herein, but there is no reason why that could not be done either directly (modifying genes to directly synthesize allergens with the desired solubility properties) or indirectly (modifying genes to synthesize allergens with specific chemical features that would enable or facilitate separate chemical processes to cross-link or otherwise modify them to yield appropriate solubility properties) for the present methods of vaccine delivery.
The specification is not enabled for the genus of modified or synthesized substances of interest encompassed by the claim recitations which have any of the modifications recited in the specification, particularly in paragraphs [0036]-[0037], [0049], [0108] and [0124] which impart the recited solubility characteristics upon the molecules.  
Applicant’s attention is drawn to the art of Hebditch et al. which teaches that “protein solubility is an important property in industrial and therapeutic applications.  Prediction is a challenge, despite a growing understanding of the relevant physiochemical properties.” (In particular, abstract).  The reference goes on to teach that “Protein solubility is an important property, from recombinant protein production to the development of biotherapeutics. A number of methods have been used to predict aggregation (Agrawal et al., 2011) and solubility, based on factors such as propensity to form inclusion bodies (Wilkinson and Harrison, 1991) and β-strands (Tartaglia and Vendruscolo, 2008), structural genomics studies (Magnan et al., 2009), and physicochemical properties (Agostini et al., 2014). A web server is presented, Protein–Sol, for predicting protein solubility, based on the observation of a bimodal distribution of protein solubilities for E.coli proteins in cell-free expression (Niwa et al., 2009). These measurements report the amount of a protein that is soluble (in the supernatant subsequent to centrifugation) compared with the total amount of that protein, rather than a thermodynamic property. A wider significance is apparent from two factors. First, that proteins tend to evolve to a point at which their solubility matches that required for their natural abundance (Tartaglia et al., 2007). Second, the properties seen in the current work that associate with more soluble proteins are those seen previously, such as fewer amino acids with aromatic sidechains, favouring negative charge, and a preference for lysine over arginine (Warwicker et al., 2014).” (In particular, Introduction, whole document).  As such, in 2017 making and using the genus of molecules is unpredictable.  
The specification discloses only prophetic methods in support of the claimed method. The specification does not disclose a single modified or synthesized substance of interest which is insoluble in water but sufficiently soluble in a pharmaceutically acceptable, water-miscible non-aqueous solvent that was actually produced.   The specification discloses no examples of administering a substance of interest in a water-miscible non-aqueous solvent, nor verifying the hypothesized effect of precipitation of the substance of interest in the tissues, much less examples of in any particular rate, effective mass or particle size of precipitated substances that was actually produced.  The specification only discloses a method of administering naturally occurring poison ivy urushiol by injection in ethanol on page 31 as proof of the concept of the instant claims. 
The most specific disclosure in the examples specification on pages 29-37 is on page 34 which states “The inventors plan to increase both cross-linking of and hydrophobic binding to Ara h2 until allergoids that are insoluble in water are obtained, and then make them soluble in ethanol by N-glycosylation. Tolerogenesis will be studied with allergoids that have the necessary solubility properties in mouse and possibly also rat models of peanut allergy.” The specification has not disclosed a sufficient number of species to support the broad genus of methods encompassed by the claimed invention. 
In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
D.	Claims 1-3, 6-12 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of: a method of administering an allergoid and a nucleic acid to a patient intramuscularly in ethanol.  
Applicant is not in possession of:   “modified or synthesized substance of interest” “wherein said substance of interest does not occur in nature in an unmodified and unsynthesized form with solubility properties of being insoluble in water but sufficiently soluble in a pharmaceutically acceptable, water-miscible non-aqueous solvent”; “which is modified from a substance’s original form to impart solubility properties not present in an original unmodified form of the substance or a synthesized substance that is synthesized in such a way to confer solubility properties not present in a natural form of the substance; but has been either modified or synthesized to give it the requisite solubility properties”; “modified allergens” “modified and natural synthetic allergens”, “modified tumor antigens” and “modified or synthesized natural or recombinant autologous antigens and their derivatives” are not described.   

The specification discloses a peanut allergen allergoid and a nucleic acid with the recited properties, but there was no such allergoid or nucleic acid produced in the specification.  
As such, the genus of recited molecules depends upon modifying an uncharacterized genus of molecules and modifying them in an unlimited number of ways to make the molecules insoluble in water and soluble in a given water-miscible non-aqueous solvent.  
[0036] Solubility can be modified by the use of coupling reagents that alter the boundary layer energy balance between the surface of the substance-of-interest and hydrophilic and hydrophobic microenvironments without changing its underlying chemical structure. The purpose of this principle is to minimize the risk of a coupling reaction made for the purpose of achieving the solubility properties needed for tissue delivery by precipitation from adversely affecting the ability of the modified substance from performing its intended function after tissue delivery by precipitation. Some coupling reactions will inevitably impact certain functions of many coupled substances. By providing a variety of coupling reagents that achieve the same solubility change but do so by binding to different reactive sites on a substance to be modified, however, provided herein are ways to meet the solubility goals of the present invention that avoid disrupting critical functions for many even if not all potential substances of interest. 
[0037] Alternatively and/or supplementally, solubility can be modified by synthesizing modified versions of substances of interest that either already incorporate solubility-modifying hydrophobic surfaces or that have additional or preferential binding sites for solubility-modifying coupling reagents. 
[0049] Accordingly, in view of the above, the present application is directed to expanding the range of substances capable of being delivered to designated target tissues by precipitation from pharmaceutically acceptable water-miscible solvents to substances that do not innately have the requisite solubility properties as they exist in nature. These properties can be conferred by either chemical modification or by synthesis of non-natural molecular forms specifically designed to have the properties of being insoluble in water but sufficiently soluble in a pharmaceutically acceptable water-miscible solvent to be able to deliver effective the doses by precipitation in effective ranges of particle size upon administration to designated target tissues. The modified or synthesized substance of interest must be soluble in a pharmaceutically acceptable, water-miscible solvent but insoluble in tissue fluids of the target tissue of interest; and the pharmaceutically acceptable solvent must be freely miscible with the tissue fluids of the target tissue of interest. 
[0108] As previously indicated, the solubility properties of the present composition are of utmost importance in preparing a suitable formulation. Thus, compositions of the present invention may include the addition of adsorbents and/or coupling of side chains to a substance of interest, such as allergens or allergoids, to confer appropriate solubility properties. According to example embodiments, the at least one modified or synthesized water-insoluble active ingredient must be soluble in the pharmaceutically acceptable water-miscible in which it is intended to be administered and it must be able to precipitate in a non-liquid target tissue upon administration Additionally, the present application is intended to include other physical or chemical modifications known to those skilled in the art or that may be discovered in the future to alter the solubility properties of candidate substances-if-interest &/or their derivatives in view of the present disclosure. Tyrosine adsorption is an example of a non-covalent modification capable of changing the solubility properties of certain proteins including certain protein allergens. 
[0124] As indicated above, the allergen, may include genetically modified recombinant allergens. Other classes of allergens may be compatible with different methods to achieve the solubility properties needed for this method of vaccine delivery. In particular, recombinant allergens may include allergens manufactured by transferring the gene for the protein to be manufactured into a strain of yeast or bacteria that then produces it in culture. Up to this point there are no known genetically modified recombinant allergens with the solubility properties needed for the vaccine delivery system provided herein, but there is no reason why that could not be done either directly (modifying genes to directly synthesize allergens with the desired solubility properties) or indirectly (modifying genes to synthesize allergens with specific chemical features that would enable or facilitate separate chemical processes to cross-link or otherwise modify them to yield appropriate solubility properties) for the present methods of vaccine delivery.
The specification has not described the genus of modified or synthesized substances of interest encompassed by the claim recitations which have any of the modifications recited in the specification, particularly in paragraphs [0036]-[0037], [0049], [0108] and [0124] which impart the recited solubility characteristics upon the molecules.  
The specification discloses only prophetic methods in support of the claimed method. The specification does not describe a single modified or synthesized substance of interest which is insoluble in water but sufficiently soluble in a pharmaceutically acceptable, water-miscible non-aqueous solvent that was actually produced.   The specification describes no examples of administering a substance of interest in a water-miscible non-aqueous solvent, nor verifying the hypothesized effect of precipitation of the substance of interest in the tissues, much less examples of in any particular rate, effective mass or particle size of precipitated substances that was actually produced.  The specification only describes a method of administering naturally occurring poison ivy urushiol by injection in ethanol on page 31 as proof of the concept of the instant claims. 
The most specific description in the examples specification on pages 29-37 is on page 34 which states “The inventors plan to increase both cross-linking of and hydrophobic binding to Ara h2 until allergoids that are insoluble in water are obtained, and then make them soluble in ethanol by N-glycosylation. Tolerogenesis will be studied with allergoids that have the necessary solubility properties in mouse and possibly also rat models of peanut allergy.” The specification has not described a sufficient number of species to support the broad genus of methods encompassed by the claimed invention. 
As such, the skilled artisan cannot envision all the contemplated “substances of interest” recited in the instant claims. Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. 
The specification fails to provide guidance regarding which substances of interest result in these functions, so the genus of substances of interest has not been adequately described by the disclosure in the specification.  The genus of recited molecules depends upon modifying an uncharacterized genus of molecules and modifying them in an unlimited number of ways and these recitations make the claim recitations not described.  Applicant is required to amend the claims to recite actual substances with known structures.  
It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related compounds or compositions could result in substantially different pharmacological activities and the art of Hebditch et al. teaches that solubility is not predictable.   Given the complete lack of guidance in the specification, it is unpredictable which “substances of interest” would exhibit the requisite solubility functions. The specification does not disclose a correlation between the structure of the substances of interest and their functions of being insoluble in water and soluble in the water-miscibile non-aqueous solvent unlike their natural or unmodified forms that a skilled artisan would have known what substances of interest possess the claimed functions.  One of ordinary skill in the art does not know the structure of the “modified or synthesized substance of interest” which is water-insoluble and soluble in water-miscible non-aqueous solvent, particularly “modified allergens” “modified and natural synthetic allergens” “modified tumor antigens” “modified or synthesized natural or recombinatnyt autologous antigens” or derivatives.  All of these recitations have meaning and the specification does not describe the correlation between the structure of these molecules and the function of being water-insoluble and soluble in water-miscible non-aqueous solvent, which is necessary to practice the invention commensurate in scope with the claims. "Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features" Ex parte Kubin (83 U.S.P.Q.2d 1410 (BPAI 2007)), at page 16.    In this instant case, Applicants have not provided the requisite identifying structural features of the genus of “modified or synthesized substances of interest” that will result in the claimed function.    "Without a correlation between structure and function, the claim does little more than define the claimed invention by function" supra, at page 17.   In the instant case, definition by function does not suffice to define the genus because it is only an indication of what the substances of interest do, rather than what they are. 


E.	Claims 1-2, 6-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs et al. as evidenced by Hogan et al. 
	Fuchs et al. teaches injecting a water insoluble whole ragweed pollen complex suspended in pyridine bicarbonate solution into the arm of ragweed allergic patients.  (In particular, pages 67-77, whole document).  The reference teaches that the aqueous solutions of the naturally occurring allergens are prepared differently than the insoluble whole ragweed pollen complex.  The reference teaches that the insoluble whole ragweed complex is administered easily and has slow absorption (In particular page 80, whole document).  
	Pyridine is a water miscible solvent, so the functions recited in claims wherein the insoluble allergen precipitates in the tissue when the pyridine is diluted in the tissue fluids is inherent in the reference methods.  
Hogan et al. is being used as an evidentiary reference to show that the composition in Fuchs et al. comprises pyridine.  Applicant’s attention is drawn to the method of precipitation performed by Fuchs et al. on page 71 and particularly to the section teaching that additional studies were done to determine the quantity of antigen and pyridine present in the final product.   The reference teaches on page 72 that “less than 5 per cent of the radiolabel was present in the final alum-precipitated product.” As such, the composition does comprise pyridine.  The Hogan et al. reference hypothesizes on page 74 that pyridine may bind to ragweed protein.
F.	Claims 1-2, 6-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogan et al.  
	Hogan et al. teaches administering pyridine-extracted alum-precipitated ragweed by scratch skin test to humans and by injection to rabbits.  The method of preparing pyridine-extracted alum-precipitated ragweed precipitation was performed using the Fuchs et al. method taught on page 71.   The reference teaches that additional studies were done to determine the quantity of antigen and pyridine present in the final product.   The reference teaches on page 72 that “less than 5 per cent of the radiolabel was present in the final alum-precipitated product.” As such, the composition does comprise pyridine.  The reference hypothesizes on page 74 that pyridine may bind to ragweed protein
	Pyridine is a water miscible solvent, so the functions recited in claims wherein the insoluble allergen precipitates in the tissue when the pyridine is diluted in the tissue fluids is inherent in the reference methods.  
		The reference teachings anticipate the claimed invention.  
 (2) Response to Argument
A. 	Rejection of claims 1-3, 6-12 and 15-18 under 35 U.S.C. 101
	Appellant argues that the method of administration has unexpected and unique properties of precipitating particles of the substance immediately within the body of target tissue and is an extraordinary practical application and provides a previously unknown advantageous method of effectively delivering the substance to the tissue.  Appellants argue that the claims are not directed to a law of nature or natural phenomenon as they are not trying the patent the idea of precipitation itself or other natural phenomenon.  They argue that the claims are directed to a practical method of delivering an effective amount of an active ingredient to a tissue in an advantageous, superior, manner that has not been achieved previously, and which requires several active steps, a combination of ingredients to be able to achieve and results in administration of a compound in an effective amount using precipitation, have not been previously discovered, recognized or achieved in the past.

	Appellant argues that first one must actually know to modify or synthesize substances to have these particular properties and then one must combine such modified or synthesized substances with a particular solvent having particular properties, and then one must know to administer a solution of the two to a target tissue in an effective volume, such that the solution will be diluted by tissue fluids in the target tissue of interest, in a rate that results in precipitation of an effective mass of the substance of interest. Appellants argue that the claims require a combination with additional ingredients and active steps. 

	Appellant argues that the claims recite additional elements integrating the alleged judicial exception into a practical application, including combining a synthesized or modified substance of interest with a particular solvent having certain properties and administering the solution to a target tissue for a particular purpose  in an amount to achieve the unexpected and advantageous results of the present invention of being able to administer doses of the effective ingredient in small enough volumes to target tissues to be diluted rapidly enough by the water content of the target tissue to precipitate particles having an effective size range to achieve desired results.

	Appellant argues that the claims put into practical application by the addition of steps and ingredients that amount to significantly more than the alleged judicial exception. Appellant respectfully submits that by having to synthesize or modify a substance of interest, and then combine it with a particular chosen solvent and then administer the solution to a target tissue in certain amounts, there is in fact significantly more to the claims than a law of nature, there are additional elements beyond a law of nature, and the present claims have a new, practical application, that have previously not been known or recognized, and these methods have not been performed to Appellant's knowledge.

	Appellant argues that the rejection was first raised as part of a final Office Action, rather than raising the issue previously and permitting the Appellant a chance to respond under a non-final rejection.  

	The specification discloses only prophetic methods in support of the claimed method. The specification does not disclose a single modified or synthesized substance of interest which is insoluble in water but sufficiently soluble in a pharmaceutically acceptable, water-miscible non-aqueous solvent that was actually produced.   It follows that the specification also provides no examples of administering a substance of interest in a water-miscible non-aqueous solvent, nor verifying the hypothesized effect of precipitation of the substance of interest in the tissues, much less examples of in any particular rate, effective mass or particle size of precipitated substances that was actually produced.  The specification only discloses a method of administering naturally occurring poison ivy urushiol by injection in ethanol on page 31 as proof of the concept of the instant claims. 
The most specific disclosure in the examples specification on pages 29-37 is on page 34 which states “The inventors plan to increase both cross-linking of and hydrophobic binding to Ara h2 until allergoids that are insoluble in water are obtained, and then make them soluble in ethanol by N-glycosylation. Tolerogenesis will be studied with allergoids that have the necessary solubility properties in mouse and possibly also rat models of peanut allergy.” This is insufficient to support Appellant’s arguments.  
As such, Appellant’s arguments regarding “unexpected and unique properties of precipitating particles of the substance immediately within the body of target tissue”; “an extraordinary practical application and provides a previously unknown advantageous method of effectively delivering the substance to the tissue”; and “practical method of delivering an effective amount of an active ingredient to a tissue in an advantageous, superior, manner that has not been achieved previously” are unpersuasive.  Appellant has not done a single experiment in support of the claimed invention, so there is nothing unexpected, unique, extraordinary, practical, known, advantageous, practical, effective or achieved about the claimed method.  In addition, Appellant’s argument about delivering an effective amount is unpersuasive because the claims are not directed to any particular substance for any particular effect in the tissue.  
	The recitation of the substance of interest being modified or synthesized reads on naturally occurring substances because the substance is modification and synthesis is based upon the relationship to another molecule.  A molecule can be “modified” compared to another molecule.  For example, a water-insoluble, denatured, naturally occurring protein is encompassed by being modified and synthesized compared to a folded protein though it is and actually unmodified, naturally occurring and unsynthesized.  As such, it is not necessary for one to know to modify or synthesize substances to perform the claimed invention.  
	Contrary to Appellant’s assertion, the claims do not recite additional elements which integrate the judicial exception into a practical application, nor do the steps and ingredients amount to significantly more than the judicial exception.  
	The 101 rejection set forth in the final office action mailed on 08/31/2021 was necessitated by Appellant’s claim amendments and response filed on 05/09/2021 in which Appellant argued on the record that the amended claims filed on 05/09/2021 were directed to a law of nature as cited supra.


B.	Rejection of claims 1-3, 6-12 and 15-18 under 35 U.S.C. 112(b)
	Appellant argues that one can simply look up the solubility properties of a substance to learn if it has these solubility properties in its natural form.  If it does then the substance does not fall within the scope of the present claims. Appellant argues that the claim recitations are clear on their face.  Appellant disagrees that the claims should be amended to recite the level of specificity of actual compounds with structures because it would be unduly limiting.
	The claims require knowledge of the solubility characteristics of an undefined genus of molecules and they encompass a genus of molecules without any recited structure.  Contrary to Appellant’s assertion one cannot look up the solubility characteristics of every substance because every substance is not known.  It is noted that the term “substance” encompasses a limitless number of compounds including every protein, nucleic acid, polysaccharide and small molecule so knowing whether or not something is naturally occurring either in structure or conformation is not straight forward and producing a molecule which is modified compared to something known while being naturally occurring, though undiscovered, is encompassed.  Soluble proteins can become insoluble when denatured and in protein aggregates, making the recitations more unclear because proteins naturally denature and aggregate.  Solubility is based on three-dimensional structure and not just the primary structure of a given molecule and three dimensional structures are effected by natural processes.  
C.	Rejection of claims 1-3, 6-12 and 15-18 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.
	Appellant argues that they gave the example of urushiol and taught how to modify substances to confer solubility to substances. Appellant argues that this is a physical chemisty invention.  Appellant argues that the substance has a specific set of solubility properties to populate a volume of a target tissue with particles of a desired size range by precipitation in situ.  Appellant argues that adding solubility-modifying residues is well known, easily achievable and predictable.
	Appellants arguments are unpersuasive because the scope of the claims is unknowable and the modifications recited include any modification to any substance of interest in order to change the solubility characteristics of the molecule, the genus of which is not enabled.  Appellants arguments with regard to the precipitating particles of a desired size range are particularly unpersuasive and non-enabled because the specification has disclosed no examples which are encompassed by the claim recitations, much less any examples which even proved that the substance was precipitated in the tissue.  The specification especially did not disclose anything which provided any type of support for the size of the particles precipitated.   The example in the specification of urushiol is not encompassed by the claim recitations as it is not modified and no disclosure presented supports any precipitation in situ, much less precipitation of a particular particle size. 

D.	Rejection of claims 1-3, 6-12 and 15-18 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.
	Appellant argues that the structure of the substance doesn’t matter and that the skilled artisan knows full well what classes of solubility-modifying coupling reagents will bind to what type of chemical residues on different classes of substances of interest to increase their solubility in water-miscible solvents decreasing their solubility in water. One does not need a Ph. D. In analytical chemistry to be able to add a small amount of any substance of interest to water and to pharmaceutically acceptable water-miscible solvents and see in which it will dissolve.

Appellant’s arguments are unpersuasive.  Appellant argues that the skilled artisan knows full well what classes of solubility-modifying coupling reagents will bind to what type of chemical residues on different classes of substances of interest to increase their solubility in water-miscible solvents decreasing their solubility in water, but the specification does not disclose even a single example of a modified or synthesized substance of interest which was actually produced and administered as recited in the claims.  The most specific description in the examples on pages 29-37 of the specification is on page 34 which states “The inventors plan to increase both cross-linking of and hydrophobic binding to Ara h2 until allergoids that are insoluble in water are obtained, and then make them soluble in ethanol by N-glycosylation. Tolerogenesis will be studied with allergoids that have the necessary solubility properties in mouse and possibly also rat models of peanut allergy.” The specification has not described a reasonable number of species to provide adequate written description for the claimed invention.  
The specification has especially not described precipitating particles of a desired size range because the specification has described no examples produced which are encompassed by the claim recitations, much less any examples which demonstrate that the substance was precipitated in the tissue.  The specification especially did not describe any type of support for the size of the particles precipitated.   The example in the specification of urushiol is not encompassed by the claim recitations as it is not modified and no description presented supports any precipitation in situ, much less precipitation of a particular particle size. 
Appellant’s argument that the structure of the substance doesn’t matter is persuasive.  For all of the reasons set forth supra, the specification must demonstrate a correlation between the structure of the substance and the function of the solubility and ability to be used in the methods including to be used to deposit particular particle sizes  within the tissues as claimed to demonstrate possession of the claimed genus of substances of interest with the recited functions to be used according to the claimed invention.  

E	Rejection of claim  under 35 USC § 102 (a) (1) 
	Appellants argue that pyridine is not a pharmaceutically acceptable solvent for human use. Appellants argue that the injection method is different.  Appellants argue that the ragweed is not modified. Appellants argue that the reference did not inject the solution to try to precipitate the substance into the tissue.
	The arguments presented in Appellant’s response are unpersuasive.  The ragweed whole pollen complex is modified (see page 68). The pyridine is pharmaceutically acceptable given that it is actually injected in subjects and it was not immediately fatal.  Appellant is arguing limitations into the claims which are not present in the arguments about tissue deposition.  Any injection into the arm is injection into tissue.  The reference teachings anticipate the active method steps and that is all that is necessary for the claims to anticipate the prior art.  
The same active method steps with the same compositions are being performed, so the results are inherent. It is noted that the claims do not recite any different steps that would distinguish them from the teachings of the prior art.  Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999) “Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art... However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. “ The Court further held that “this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art”. See In re Cruciferous Sprout Litigation, 301 F.3d 1343, 64 USPQ2d 1202 (Fed. Cir. 2002). There are no active steps that make the method any different than that of the prior art and the method performed with or without the knowledge of the precipitation of the antigen still results in the claimed method. Applicant is attempting to rely on a previously unappreciated property of the treatment methods in order to make the method patentably distinct. 

F.	Rejection of claims 2 and 12 under 35 USC § 102 (a) (1)
Appellant argues pyridine is not a pharmaceutically acceptable solvent for human use. Appellants argue that the reference did not inject the solution to try to precipitate the substance into the tissue as claimed.
	The arguments presented in Appellant’s response are unpersuasive.  The pyridine is pharmaceutically acceptable given that it is actually injected in subjects and it was not immediately fatal.  The reference teachings anticipate the active method steps and that is all that is necessary for the claims to anticipate the prior art.  
The same active method steps with the same compositions are being performed, so the results are inherent. It is noted that the claims do not recite any different steps that would distinguish them from the teachings of the prior art.  Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999) “Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art... However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. “ The Court further held that “this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art”. See In re Cruciferous Sprout Litigation, 301 F.3d 1343, 64 USPQ2d 1202 (Fed. Cir. 2002). There are no active steps that make the method any different than that of the prior art and the method performed with or without the knowledge of the precipitation of the antigen still results in the claimed method. Applicant is attempting to rely on a previously unappreciated property of the treatment methods in order to make the method patentably distinct. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NORA M ROONEY/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        08/13/2022

Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        
/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                        
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejection should be sustained.